       Case 1:20-cv-07772-LTS-RWL Document 26 Filed 12/08/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


YE ZHOU, Individually and On Behalf of All            Case No. 1:20-cv-07772-LTS-RWL
Others Similarly Situated,

                               Plaintiff,
       v.

NEXTCURE, INC., MICHAEL RICHMAN,
STEVEN P. COBOURN, KEVIN N. HELLER,
M.D., DAVID KABAKOFF, PH.D., ELAINE V.
JONES, PH.D., CHAU Q. KHUONG, JUDITH
J. LI, BRIGGS MORRISON, M.D., TIM
SHANNON, M.D., STEPHEN WEBSTER,                                                           12/8/2020
STELLA XU, MORGAN STANLEY & CO.
LLC, BOFA SECURITIES, INC., PIPER
JAFFRAY & CO., NEEDHAM & COMPANY,
LLC, and BTIG, LLC,

                               Defendants.



      ORDER GRANTING YE ZHOU’S MOTION FOR APPOINTMENT AS LEAD
        PLAINTIFF AND APPROVAL OF SELECTION OF LEAD COUNSEL

       Having considered the papers filed in support of Plaintiff Ye Zhou’s (“Zhou”) motion for

appointment as lead plaintiff and approval of selection of lead counsel, pursuant to §21D of the

Securities Exchange Act of 1934 (the “Exchange Act”), as amended by the Private Securities

Litigation Reform Act of 1995 (“PSLRA”), for good cause shown, and no opposition having been

received, the Court hereby enters the following Order:

                           APPOINTMENT AS LEAD PLAINTIFF

       1.      Having considered the provisions of the PSLRA, codified at §21D of the Exchange

Act, 15 U.S.C. §78u-4(a)(3)(B), the Court hereby determines that Zhou is the most adequate lead

plaintiff and satisfies the requirements of the PSLRA. The Court hereby appoints Zhou as Lead

Plaintiff to represent the interests of the Class in the above-captioned action (the “Action”).
      Case 1:20-cv-07772-LTS-RWL Document 26 Filed 12/08/20 Page 2 of 4




                               APPROVAL OF LEAD COUNSEL

       2.       Pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v), Zhou has selected and retained the law

firm of Scott+Scott Attorneys at Law LLP to serve as Lead Counsel. The Court approves Zhou’s

selection of Lead Counsel for the Action.

       3.       Lead Counsel shall have the following responsibilities and duties to be carried out

either personally or through counsel whom Lead Counsel shall designate:

                (a)    coordinate the briefing and argument of any and all motions;

                (b)    coordinate the conduct of any and all discovery proceedings;

                (c)    coordinate the examination of any and all witnesses in depositions;

                (d)    coordinate the selection of counsel to act as spokesperson(s) at all pretrial

       conferences;

                (e)    call meetings of the plaintiffs’ counsel as deemed necessary and appropriate

       from time to time;

                (f)    coordinate all settlement negotiations with counsel for Defendants;

                (g)    coordinate and direct pretrial discovery proceedings, preparation for trial,

       and trial of the Action and delegate work responsibilities to selected counsel as may be

       required;

                (h)    coordinate the preparation and filings of all pleadings; and

                (i)    supervise all other matters concerning the prosecution or resolution of the

       claims asserted in the Action.

       4.       No motion, discovery request, or other pretrial proceedings shall be initiated or filed

by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative pleadings or

discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

Lead Counsel.


                                                  2
       Case 1:20-cv-07772-LTS-RWL Document 26 Filed 12/08/20 Page 3 of 4




       5.      Service upon any plaintiff of all pleadings, motions, or other papers in the Action,

except those specifically addressed to a plaintiff other than Lead Plaintiff, shall be completed upon

service of Lead Counsel.

       6.      Lead Counsel shall be the contact between plaintiffs and plaintiffs’ counsel and

Defendants’ counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall direct and

coordinate the activities of plaintiffs’ counsel. Lead Counsel shall be the contact between the

Court and plaintiffs and their counsel.

                       NEWLY FILED OR TRANSFERRED ACTIONS

       7.      When a case that arises out of the subject matter of the Action is hereinafter filed

in this Court or transferred to this Court from another court, the Clerk of this Court shall:

               (a)     file a copy of this Order in the separate file for such action;

               (b)     mail a copy of this Order to the attorneys for the plaintiff(s) in the newly

       filed or transferred case and to any new defendant(s) in the newly filed or transferred case;

       and

               (c)     make the appropriate entry in the docket for the Action.

       8.      Each new case arising out of the subject matter of the Action that is filed in this

Court or transferred to this Court shall be consolidated with the Action and this Order shall apply

thereto, unless a party objecting to this Order or any provision of this Order shall, within 14 days

after the date upon which a copy of this Order is served on counsel for such party, file an

application for relief from this Order or any provision herein and this Court deems it appropriate

to grant such application.

       9.      During the pendency of the Action, or until further order of this Court, the parties

shall take reasonable steps to preserve all documents within their possession, custody, or control,




                                                  3
      Case 1:20-cv-07772-LTS-RWL Document 26 Filed 12/08/20 Page 4 of 4




including computer-generated and stored information and materials, such as computerized data

and electronic mail, containing information that is relevant to or may lead to the discovery of

information relevant to the subject matter of the pending litigation.

       IT IS SO ORDERED.

Dated: December 8, 2020




                                              HONORABLE ROBERT W. LEHRBURGER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 4
